DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks March 31, 2021. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
3.	Drawing Objection: in the Response filed March 31, 2021, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. See the following for the formal matters.
4.	Examiner’s Notes: This application is in condition for allowance except for the following formal matters.
Regarding FIG. 8, it presents as follows:

    PNG
    media_image1.png
    315
    414
    media_image1.png
    Greyscale
 

The transmitting or sending party of “REFERENCE SIGNAL OR SS/PBCH BLOCK,” such as in step S800 is not clearly shown in the figure. 
Based on the Specification, the base station is the sending party. The examiner suggests amending the figure to have a vertical line from the base station, so it provides a clearer depiction as the information presented in other figures.

Allowable Subject Matter
5.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yu (US 9,882,689) and Yao et al. (US 2020/0404593) are generally directed to various aspects of the BS cooperative 
However, in consideration of the claim limitations and the information disclosure statement submitted, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“measuring, by the controller, signal qualities of a plurality of transmission beams of the base station within a beam transmission range determined based on a first transmission beam of the base station in a first receiving direction of the PL, the first transmission beam and the first receiving direction being indicated by the information regarding beam configuration;” and “determining, by the controller, a transmission beam having a best signal quality among the plurality of transmission beams as a final transmission beam,” as specified in claim 8. 
“measuring, by the controller, a signal quality of a first transmission beam of the PL by changing a receiving direction of the first PM within the beam reception range, the first transmission beam being indicated by the information regarding beam configuration;” and “determining, by the controller, a receiving direction in which the first transmission beam has a best signal quality as a final receiving direction, wherein the second PM is located after the PL, and the first PM is located after the second PM,” as specified in claim 12. 
“measuring, by the controller, signal qualities of a plurality of transmission beams of the PL within a beam transmission range determined based on a first transmission 
Dependent claims 2-7, 9-11, 13-17, 19, and 20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
6.	This application is in condition for allowance except for the formal matters as described in Section 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/WEI ZHAO/
Primary Examiner
Art Unit 2473